                                                                                                                                             ~ ~ ~
                                                                                                                                FILED           •,
                                                                                                                          C U.S. DISTRICT COUR')'
AO 471 (Rev. 01/09) Order to Detain a Defendant Temporarily Under 18 U.S.C. § 3142(d)                                                          r"



                                      UNITED STATES DISTRICT COURT                                                        JUL — 8 ~
                                                                                                                                              :;
                                                                        for the                                           .DI TRICT OF CALIFORNU
                                                          Central District of California Q                                                uEPurr

                  United States of America                                                                                                        ,
                                                                                                                                                  ..
                             v.
                                                                                        Case No.ED 21-461 M                                    •;.
             CARL BRADLEY JOHANSSON
                                                                                                                                               . tp


                            Defendant


                  ORDER TO DETAIN A DEFENDANT TEMPORARILY UNDER 18 U.S.C.§ 3142(d)                                                            ;..,
                                                                                                                                              ,}
         At the time of the alleged offense, the defendant was not a United States citizen or a person lawfully admitted fps
permanent residence, or, alternatively, the defendant was on release pending trial for a state or federal felony; on release,
after conviction for any type of offense, state or federal; or on probation or parole. This court finds that the defendant, ~~
released, may flee or pose a danger to another person or the community.                                                    ,'

         IT IS ORDERED: The defendant must be detained temporarily under 18 U.S.C. § 3142(d) until (dare)
        l~, ~.7.o~z~                                                                                                                               .
        The attorney for the government is directed to notify the appropriate court, probation or parole officer, state or f
local law enforcement officer, or the United States Citizenship and Immigration Services so that a detainer may be placid
on the defendant or custody may be transferred. If no action is take by the above date, the defendant must be brought ;~.
before this court on that date for further proceedings.         1                                (~


Date:         07/08/2021                                                                           ~                   —r—~                    ~.
                                                                                                   Judge's signature
                                                                                             U
                                                                                  Douglas F. McCormick, U.S. Magistrate Judge                 '
                                                                                                 Printed name and title




                                                                                                                                                  •r
                                                                                                                                              ::.


                                                                                                                                                  '~'.


                                                                                                                                              • ~.'


                                                                                                                                                   ~,




                                                                                                                                             '•1

                                                                                                                                             !:.
